 F & E ERECTION COF & E Erection CompanyandLarry Arnold SloneCase 9-CA-24077January 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 22, 1988, Administrative Law JudgeRichard L Denison issued the attached decisionThe Respondent filed exceptions and a supportingbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified and to adopt the recom-mended OrderThe judge found, and we agree, that the Re-spondent unlawfully refused to hire Larry Slonebecause it believed or suspected that Slone was afriend or associate of employees Estep and Oxley,whom the Respondent viewed as union activistsand troublemakersWe do not, however, agreewith all the judge's reasoning in this matterOn the basis of the judge's crediting of the testi-mony, to which no exceptions have been filed, thejudge found that the General Counsel established aprima facie case of unlawful discrimination againstSloneThus, he found that Slone passed the welding test with a rating of "fair" from Welding Su-pervisor Zeigenfuse, and was subsequently askedby the Respondent to file an employment applica-587tion, on which Slone listed Oxley as a personal referenceFurther, the judge found the Respondentdid not hire Slone,at least inpart, because Zeigenfuse recommended against hiring Slone 2 Finally,the judge found that Zeigenfuse on two occasionsindicated to Oxley and Estep that Slone was nothired because of his friendship with them and be-cause the Respondent viewed Estep and Oxley astroublemakersThe Respondent contended,inter alia,that itwould not have hired Slone even in the absence ofany perceived connection with union activity Itargued that all the newly hired welders either hadtest evaluations superior to Slone's, were entitled toa hiring preference under the collective bargainingagreement, or had welding cards indicating theyhad previously passed the welding test and hadworked for the Respondent, which justified givingthempreferenceTherefore,theRespondentargued, they would have been hired over Sloneeven in the absence of a belief that Slone was con-nected to Oxley or EstepThe judge'sappraisalof the Respondent's de-fense concluded that, of the welders hired by theRespondent during the relevant period, three whotook the test were entitled to preference, six hadbetter ratings on the test than Slone, and two morewho did not take the test and were hired withoutwritten comment already had welding cards Thejudge then determined that, of all the applicantswho were hired, three merited no notation by wayof evaluation and, therefore, Slone could not neces-sarily be said to have had the poorest evaluation 3On this ground, he found that the Respondentfailed to rebut the General Counsel's caseApplicantSourceDate of TestTestEvaluationDate of HireLNSloneAyerStreetDistrict9/39/8FairGood9/22JCaterStreet9/9Very Good9/22JCappsStreet9/9Very Good9/22JCagleStreet9/9Very Good9/22JHowellStreet9/9Good9/22JHaygoodStreet9/12Good9/22RGroomsStreet9/12Very Good9/22BTuckerStreetCard9/22JTerry9/12Very GoodDEakinStreetCard9/24CShepardDistrict9/249/29JMullinsDistrict9/2510/13ACamp10/20PassedSWarner10/21PassedDid not want job'The Respondent has not excepted to the judge s credibility resolutions2According to Job Superintendent Parsons when making hiring decisions he particularly relied on Zeigenfuse s recommendations as was thecase in which Zeigenfuse recommended against hiring Michael Spriggs aformer vocational school teacher who passed the welding test Zeigenfuse admitted not linking Spriggs and using his influence to persuade Parsons not to hire Spriggs9The judge s analysis is based on the following information containedin the Respondents employment and welding test rosters292 NLRB No 60 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Respondent argues that the judge erred inhis analysis of the notations concerning the hiredwelders. It acknowledges that four of those hiredhad no notation; however, two of them were enti-tled to preference under the collective-bargainingagreement, and the other two already possessedwelding cards. Thus, these applicants had attributeswhich placed them ahead of Slone.The record supports the Respondent's conten-tions.Nine applicants who took the welding testwere hired. Of thosenine,only C. Shepard and J.Mullins had no notation of evaluation on the test.Both Shepard and Mullins, however, were entitledtopreferenceunder the collective-bargainingagreement. Two other applicants, D. Eakin and B.Tucker, were hired with no notation of evaluation.However, neither Eakin nor Tucker took the testbecause they possessed welding cards; therefore,therewas nothing to note by way of evaluation.Accordingly, we find that the Respondent has cor-rectly demonstrated that these four employees hadqualifications which placed them ahead of Slone.Notwithstanding that conclusion, we find thattheRespondent failed to carry its burden, underWright Line,4of showing that it would not havehired Slone in any event. Essentially, the Respond-ent urges that its hiring system is based on rigorousand unvarying objective factors such that Slone'sattainment of only a "fair" rating on the weldingtest doomed his chance to be hired. The Respond-ent's own witnesses, however, destroy any suchimpression.The testimony of Project Superintendent Par-sons,Welding Supervisor Zeigenfuse, and SandyBassham, one of the Respondent's secretaries, re-veals a major subjective element in the Respond-ent's hiring process. Sandy Bassham, who was gen-erally credited by the judge and who was one oftheRespondent's secretaries directly responsibleforministerial acts in the hiring process, testifiedthatmost applicants who passed the welding testwere given applications to fill out immediatelythereafter,and that applications were mailed tothose few who left the site before being given anapplication. She emphasized, however, that ProjectSuperintendent Parsons had the authority to in-struct her as to who was worthy of receiving an4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982), approved inNLRB Y. Transportation Manage-ment Corp.,462 U.S. 393 (1983).application.Project Superintendent Parsons, afterbeing pressed to explain what objective basis, ifany, he used for deciding whether to ask an appli-cant to fill out an application, finally conceded thatitwas "not based on any factor." In answer towhether itwas just "whim," Parsons replied"maybe." The departure from a strict reliance onobjective factors is further emphasized by the testi-mony of Welding Supervisor Zeigenfuse, whostated that he had recommended that Parsons nothireMichael Spriggs, a former vocational schoolteacher who passed the welding test, on the basisof his subjective evaluation of Spriggs' attitude.The failure to rely strictly on objective factors isalso evident in the Respondent's welding test andemployment rosters. Thus, for example, there is noexplanation in the record why, of persons testedduring the period September 3 through 21 (theperiod on which the Respondent focuses in itsbrief), an applicant listed as "J. Terry," who wasrated "Very Good," was not hired, while appli-cants listed as "J. Howell" and "J. Haygood," whowere rated only as "Good," were. Similarly, thereisno explanation why an applicant listed as "S.Warner," who, like Slone, merely "passed" the ex-amination, was apparently offered a job but (lid notaccept it.Furthermore, the. testimony of the Respondent'switnesses concerning the role of written job appli-cations in the hiring process similarly presented aconfusing picture, suggesting both that sentimentsof Project Superintendent Parsons not recorded onany of the Respondent's records could well play apart in the process and that the Respondent soughtat the hearing to misrepresent the circumstancesunder which Slone was given an application.As noted earlier, Sandy Bassham testified thatmost applicants who passed the welding test weregiven applications to fill out immediately thereaf-ter, that applications were mailed to those who leftthe site before being given an application, and thatParsons had the authority to instruct her as to whoshould receive an application. She also testifiedthat the applications served the purpose of allow-ing the Respondent to check the references (bothjob references and personal references) of qualifiedcandidates and that it was "standard practice" tocheck out references listed on the form. The cred-ited testimony of Larry Slone and his wife that asecretaryfrom the Respondent's office called F & E ERECTION CO589Slone's home to announce that she was mailing outan application which Slone should return promptlyis consistent with Bassham's testimonyIn contrast to Bassham, Project SuperintendentParsons testified that applications were not givenout on a regular basis to those who passed the examination and that some applicants might not evenfillout an application until after they had beenhiredBoth Parsons and his wife, Susan, who alsoworked as a secretary for the Respondent, gavemisleading testimony aimed at suggesting that itwas a mystery how Slone could have received anapplicationThe judge concluded that Susan Parsons,who answered, "Not that I can remember,"in response to the question whether she had talkedto Slone's wife, actually had made that call andwas not being candid about it in her testimonyThe picture given by the Respondent's evidence,therefore, suggests both that the hiring system wasnot so highly calibrated and objective as to dictatethat Slone would not have been hired after receiv-ing the `fair" rating and that the Respondent presentedmisleading testimony about its applicationprocedure and its handling of Slone's application inparticularAccordingly, we find that, despite theRespondent's showing that applicants actuallyhired during the relevant period had qual'ficationswhich objectivelywould place them ahead ofSlone, the Respondent failed to prove that, evenabsent unlawfulmotivation, itwould not havehired Slone 5 Its refusal to hire him is therefore inviolation of Section8(a)(1) and(3)of the ActWright Line,251NLRB 1083 (1980), enfd662F 2d 899 (1st Cir 1981), cert denied 455 US989(1982), see alsoAtlasCorp,256NLRB 91,99(1981) (after the General Counsel has established aprima facie case and the burden of proof has shifted, the respondent does not meet its burden if the8As noted above once the General Counsel has made out a pumafacie case that unlawful motives were a factor the Respondent bears theburden of showing that even in the absence of antiunion considerationsthe refusal to hirewouldhave occurredin any eventfor valid reasonsNLRB Y Transportation Management Corpsupra 462 U S at 400(emphasis added)It is for that reason that the consistency of the Respondent s hiring system is properly scrutinized here The Respondentplaced its system in question by asserting among other things that itsnondiscriminatory reasons for hiring applicants other than Slone weretheir ratings on the welding test These ratings can support the Respondent s claim that Slone would not have been hired in any event only if theRespondent shows that the ratings actually determine the ranking of applicants for hiring If on the other hand the evidence shows(as it doeshere)that the Respondent does not simply rank applicants on the basis oftheir ratings and hire them accordingly but instead allows the whim orpersonal feelings of supervisors to determine whether an applicant whopasses the test is asked to submit an applicationforhire then the Respondent has failed to establish itsWright Linedefense that Slone wouldnot have been hired under the normal operation of its hiring system It isbecausethe Respondent argues that the rating system controls here that itmust explain for example why it did not hire Michael Spriggs and whyithired applicants who were rated good before applicants rated verygoodevidence on the respondent's defense does not preponderate in favor of either party) 6ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, F & E Erection Company, Holden, West Virginia, its officers,agents, successors, and assigns, shall take the actionset forth in the OrdersMember Cracraft agrees with her colleagues that the Respondent violated Sec 8(a)(3) and (1) of the Act by refusing to hire Slone She doesso for the following reasons She agrees with the judge that the GeneralCounsel established a strong prima facie case of unlawful discriminationagainst SloneThus underWright Linethe burden shifted to the Respondent to show that it would not have hired Slone even in the absenceof any perceived connection with union activity The Respondent hasshown nondiscriminatory reasons for hiring all applicants before Slonewith the exception of SWarner who merely passed the welding testThe recordis inconclusive as to whether Warner was offered a job bythe Respondent The Respondents records introduced by the GeneralCounsel indicate only that WarnerDid not want jobGiven the ambigutty in the evidence it was the Respondents burden to show thatWarner was not offered a job Absent such a showing any ambiguitymust be resolved against the RespondentResolving this ambiguityagainst the Respondent it appears that Warner was offered a job andSlone was not The Respondent has failed to explain why UnderWrightLinethe Respondent has the burden of clarifying any ambiguity in theevidence in order to rebut the General Counsels prima facie case TheRespondent here has not met that burdenThus theRespondent failed toestablish that it would not have hired Slone even in the absence of hisperceived connection with union activityAccordingly the Respondentviolated Sec 8(a)(3) and (1) by failing to hire himGorey Edward Lindsay Esq,for the General CounselRoger AWolfeandLarryW Blalock Esqs (JacksonKellyHolt & O Farrell)of CharlestonWest Virginiafor the RespondentDECISIONSTATEMENT OF THE CASERICHARD L DENISON Administrative Law JudgeThis case was heard in CharlestonWest Virginia on 1617 and 18 June 1987 The charge in Case 9-CA-24077was filed on 9 March1987 by LarryArnold Slone anindividualThe complaint,issued24 April 1987allegesthat F & E Erection Company the Respondent,violatedSection 8(a)(1) and (3) of theAct byrefusing to hire theCharging Party for employment at the Respondent s jobsite at HoldenWest Virginia on or about 8 September1986 in order to discourage employees from engaging inunion or protected concerted activities Alleged also as athreat in violation of Section 8(a)(1) of the Act is astatement by one of Respondents supervisors to employees concerning the reason Slone was not hiredThe Respondents answer denies the allegations ofunfair labor practices alleged in the complaint, and asserts an affirmative defense that the charge is barred bythe 6 month limitation period specified in Section 10(b)of theAct On theentire record in the case includingmy evaluation of the 703 page transcript over 100 pages 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof exhibits, consideration of the briefs, and observation ofthe witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONAND LABOR ORGANIZATIONBasedon the allegations in paragraphs 2(a), (b), and (c)and 3, respectively, of the complaint, admitted by theRespondent's answer, I find that the Respondent is, andhas been atall times material,an employerengaged incommerce within themeaningof Section 2(2), (6), and(7) of the Act; and that the United Mine Workers ofAmerica is now, and has beenat all timesmaterial, alabororganizationwithin the meaning of Section 2(5) ofthe Act.II.SUPERVISORYAND AGENCY STATUSBased on the allegations of paragraph 4 of the com-plaint, admitted in the Respondent's answer, I find thatthe Respondent's job superintendent, Nick Parsons, anditswelding technician/supervisor,Eugene Zeigenfuse,are supervisors of the Respondent within the meaning ofSection 2(11) of the Act, and agents of Respondentwithin the meaning of Section 2(13) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. IntroductionSince May 1986, Respondent has been erecting a hugeelectrically powered dragline, worth over $20 million, atthe Hobet Mining Company's No. 7 mine near Holden,West Virginia. At the time of the hearing in this matter,according to F & E's project superintendent, Maron"Nick" Parsons, completion wa:; expected in mid-July1987.Since the manufacturer of the dragline, MarionPower Shovel, a division of Dresser Industries, warrantsthismachinery, Marion has at all times maintained a fieldwelding specialist (otherwise known as a welding techni-cian or manufacturing engineer) on the jobsite withpower to ensure proper assembly by F & E. This author-ity includes, in relevant part, the final approval or disap-proval of the results of standardized welding tests takenby applicants for employment as welders with F & E onthe project.On 11 June 1986, Respondent and the United MineWorkers of America entered into a collective-bargainingagreementfor the Hobet No. 7 construction project.Among the many provisions of the lengthy contract arerelevant clauses requiring work to be performed "bymembers of the Union to the extent permitted by law,"prohibiting supervisors from performing unit work, gov-erning the filing and processing of grievances, and speci-fying priorities controlling the recall rights of laid-offemployees througha panelsystem.As the Hobet No. 7 project began, Respondent pur-sued its plan to hire approximately 40 welders, alongwith other classifications, e.g., ironworkers, laborers,millworkers, pipefitters, electricians, and painters. Twotypes of welders were employed. Class "A" welders arethose qualified to perform X-ray welding. Class "B"welders are qualified to perform other welding. To be el-igible for consideration for employment on the project, awelder either had to pass the standard welding test, ad-ministered by Eugene Zeigenfuse,F & E's welding su-pervisor,and Ayward Hearl"Harold"Oxley, a Class"A" union welder with 25 years' experience,or produce.acard certifying that the test had previously beenpassed.Respondent's records show that between 3 Juneand 21 October 1986, 137 applicants took the weldingtest.One of the applicants who passed the test, LarryArnold Slone,was not hired and, as a result on 9 March1987,filedwiththe Board the chargingCase 9-CA-24077,which gave rise to this proceeding.'B. Respondent's Failure and Refusal to Hire LarrySloneIt istheGeneral Counsel's theory that Larry Slonewas not hired by Respondent because F & E's supervi-sion believed or suspected that Slone was a friend or as-sociate of Omer Estep and Ayward Oxley, F & E em-ployees whom Respondent allegedly viewed as employeeactivists and troublemakers.Omer Estep, a welder of some 30 years' experience,was hired on 9 June 1986 by F & E as a Class "A"welder. He worked on the Hobet No. 7 projectuntil laidoff on 21 March 1987. Estep's long experience as a unionwelder and his employment early in the project resultedinyounger and less experienced employees consultinghim about what could and could not be done on theproject under the collective-bargainingagreement. Ac-cording to Estep, his dispensing advice was resented byAssistantProject SuperintendentDalton Allison,whobegancallingEstep`oldman troublemaker.2 On 14August 1986, Estep filed a grievance complaining that hehad observed Allison performing bargaining unit workon 13 August.3 Allison claimed that he had only assistedanother employee for 1 or 2 minutes, but Estep insistedAllisonworked for 15 or 20 minutes. Although Estepcould not remember in detail the entire conversation hehad with Allison about the grievance, Estep insisted thatAllison told him he did not like having the grievancefiled against him.4 The grievance was settled at step 3 on'In its answer the Respondent asserted as an affirmative defense thatthis proceeding is barred by the 6-month limitation period contained inSec. 10(b) of the Act, because the complaint alleges that the refusal tohire Slone occurred on or about 8 September 1986, and the instantcharge was filed on 9 March 1986. Because it is well settled that the run-ning of the 10(b) period does not begin until the person adversely affect-ed acquires knowledge of the facts which give rise to the violation andbecause it is clear that Slone did not learn he would not be hired until onor about 22 or 23 September, when other welders werehired,Ifind thisdefense is without merit.Burgess Construction Corp.,227 NLRB 765, 766(1977).2Itwas stipulated that Allison is a supervisor within the meaning ofSec. 2(11) of the Act.3 Jerry Kerns, president of UMWA Construction Local 1582 that rep-resents Hobet No. 7 employees, testified that Estep's grievance was oneof two grievances filed and settled during the course of a harmonious re-lationshipwith F& E on this project.° Estep is corroborated by the testimony of welder Nolan Ayer, thaton another occasion when Allison and the electrician foreman were per-forming unit work, he heard Allison say"We'd better quit. Here comesthat union rathole," as Estep approached.Ayer's testimony was not chal-lenged by cross-examination. Allison did not testify. Estep and Ayer arecredited. F & E ERECTION CO2 September, and the settlement became effective on 8September 1986Respondents records show that Larry Slone was the109th employee to take the welding test on the HobetNo 7 project Arrangements to take the test were madeby Jerry Kerns, president of UMW Construction Local1582 The testwas administeredby Oxley under Zeigenfuse s supervision shortly after Slone s arrival on thejobsite at 7 30 a in on 3 September 1986 The test consisted of four phases flat wire, vertical wire, verticalstick, and overhead stick In each phase the applicantwelds together two metal bars, producing four testplatesorcouponsA central sample is then cut fromeach test plate Each coupon, stenciled with the applicant s test number, is then bent 90 degrees to the weld,and cleaned or dressedwith a file or grinding wheel, aprocess designed to reveal flaws or fractures 5 The testcoupons are first evaluated by Zeigenfuse and obviousfailures are eliminated If in Zeigenfuse s judgment thetest results appear to pass he or Oxley take the couponsto the Marion representative for examination and finaldeterminationOnce approved by the Marion representative,F & E may consider hiring the applicant in accordance with the priorities specified in the collective bargaining agreement First precedence is given to laid off F& E employees registered on the company panel nationwide Next, laid off employees of other employers registered on the local UMW district panel are consideredThereafterSuperintendent Parsons is free to hireoffthe streetBecause panel registrations are constantlychanging, these considerations require meticulous attention when the employerishiringLarry Slone had neverpreviously been employed by F & E and was not aUMW member at the time he took the welding testIt is undisputed that, despite a small fracture in the flatwire test weld Larry Slone s coupons were approved by5During the hearing much time was devoted by counsel for the GeneralCounsel to litigating the tangential issue of whether Welding Supervisor Zeigenfuse assisted some applicants in passing the welding test byimproving the appearance of their test welds before a pass or fail determination In his testimony Omer Estep defined dressing up or dressing down as synonymous terms used to describe a process in whichflaws in test welds are supposedly eliminated or made invisible by filinggrinding and hammering In this context Estep claimed he had seen Zeigenfuse dress the test weld of applicantNolan Ayerand that Zeigenfusehad told him he had dressed down the test welds of two other applicantsHowever Oxley testified he had never seen Zeigenfuse dress down a testweld and Ayer testified Zeigenfuse had filed one of his test welds toassist him in inspecting a small flaw Finally James E Shuck the Marionfieldwelding specialist onsite at the time of the hearing credibly testifiedthatdressing up or downwas a technique using filing or grinding toreveal possible flaws in test weld coupons He distinguished dressingfrom peening a form of cheating whereby a peening hammer is used tobeat the edges of a defect together to attempt to conceal the flaw According to Shuck peening is quite easy to detect when the test coupons are examined and he has never seen any peened test coupons on theHobet No 7 job Shuck s independent status on the jobsite and his candidanswers to questions at the hearing convinced me of his objectivity Ifind and conclude in the light of Shuck s testimony that any dressing upor down engaged in by Zeigenfuse was for the purpose of making hispreliminary examination for flaws and not for improperpurposesMoreover there is not a scintilla of evidence that any of the alleged improperimprovement of test weld samples was directed toward excluding LarrySlone from Respondents employment Thus I also conclude that thisissue is immaterial to the question of whether or not Slone was the victimof unlawfuldiscrimination591theMarion representative, and thus he passed the test 6When so informed by Oxley Slone asked when to reportfor work Oxley said he did not know, and took Slone tothe construction trailer,where Oxley inquired Sloneheard Parsons tell Oxley that he would be in touch withSloneAs they left the trailer, Oxley told Slone that theCompany would be in touch with him and that he wouldprobably begin the following Monday'On 10 or 11 September, Susan Slone received a phonecall from a person who said she was a secretary at F &E The secretary, who did not identify herself by name,stated that they were mailing Larry Slone an applicationthat he should fill out and return promptly to the Company because he would probably be starting work thatMonday or the following Monday Larry Slone completed and returned the application, dated 13 September, asinstructed Slone listed Harold Oxley as the first of threepersonal references on his application 8Larry Slone was never hired by Respondent Duringthe week of 22 September, nine new welders began workforF & E When Oxley noticed that Slone was notamong them, he went to Parsons office and, in the presence of Zeigenfuse, asked if Slone was going to be hiredParsons replied that they were not going to hire Sloanbecause the other applicants had better looking weldingtestsZeigenfuse agreed Oxley stated that he did not believe that and left the office 98 Slone described the fracture as probably one eighth inch or so-maybe a bit bigger ora little smallerOxley testified it was three thirtyseconds of an inchA one eighth inch fracture is considered to havefailedParsons denied ever talking directly with Slone or giving him any assurances and indeed there is no evidence that there was any conversation between Slone and Parsons Oxley testified that Parsons stated thatSlone would probably begin the following Monday and that they wouldbe in touch with him Slone testified that he heard Parsons say to Oxleyonly that they would be in touch with Slone not that the followingMonday would be the probable starting date8During the time period in issue Parsons employed two secretariesTheirduties included checking employees references and informing employees by telephone that they had been hired and when to report tobegin work Called as a witness for the Respondent Sandy Bassham credibly testified that such calls are made only on specific instructions fromParsons after a decision to hire has been made Bassham denied that shehad never been told to notify Slone that he had been hired but that itwas possibleMrs Susan Slone had been told that the Company wassending an application to be completed and returned She denied havingtalked to either Slone or his wife Accordingto Basshamthe chief purpose of obtaining an application is to check the applicants referencesShe admitted knowing that Slone had applied but denied that she hadchecked his references or that Parsons had ever told her Slone was hiredThe other secretary is Susan Parsons wife of MaxonNickParsonswho servesas officemanager but those duties are essentially the same asher counterpartAccordingly when instructed by her husband she likewise makes calls to notify applicants that they have been hired and whento report Susan Parsons was indefinite in her answers to crucial questionsShe repeatedly answeredNot that I remember when asked if shehad a telephone conversation with Susan Slone or if Maron had told herSlone was hired or if she had been asked to check Slone s referencesClearly someone in accordance with Respondents acknowledged procedures asked Slone to return a completed application I am persuaded thatshe was being evasive not candid in her testimony and that it was mostprobably she who called Susan Slone whose account I credit9Parsons gave a similar account of this conversationZeigenfusedenied ever talking to Oxley about why Slone was not hired but did notspecifically deny being present in Parsons office at this time 592DECISIONS OF THENATIONALLABOR RELATIONS BOARDAbout the last week of September or the first week ofOctober, according to Oxley and Omer Estep Zeigenfuse approached them while they were working at theboom table Estep asked why the Company would nothireLarry Slone Zeigenfuse answeredWell, they renot goingtoBetween me and you and Hearl you all areconsidered troublemakers and they re not going to hirehim because you filed that grievanceZefgenfuse denied ever talking to either Oxley orEstep about why Slone was not hired, or that he everdiscussed Estep s grievance with either Estep or OxleyHe denied telling Oxley or Estep that they were troublemakers, or that Estep s grievance had anything to dowith his evaluation of Slone On cross examination byRespondent, it was revealed thatin hisaffidavit to theBoard Estep omitted any reference to this conversationHowever, I am satisfied that this omission was an oversight because Oxley fully described the incident in hisBoard affidavit Thus the testimony of Oxley and Estepconcerning this incident are mutually corroborative andare creditedConsequently, I find that the Respondentviolated Section 8(a)(1) of the Act by threatening thatSlonehad not been hired because Respondent consideredEstep and Oxley troublemakers and because Estep hadfiled a grievance,as alleged inparagraphs 5 and 7 of thecomplaint 10At the end of October Slone called F & E and talkedto one of the secretaries He did not obtain her name Heasked when he would be hired, and according to Sloneshe replied, If you passed the test you re the next oneto be hiredSometime between the last of Septemberand early November Larry Slone learned from Oxleythat F & E had hired other welders and Oxley s opinionconcerning why they had not hired SloneOn 3 March 1987 Slone completed and signed NLRBcharge forms that he had obtained from Union PresidentKerns The charge was docketed by the Regional Officeon 9 March 1987 According to Ayward Oxley andOmer Estep during the last part of February or firstweek of January 1987 Zeigenfuse had approached themonce again and engaged them in conversation concerningSloneOxley s and Estep s versions are similar According to Estep, one day around the first of January Zeigenfuse approached while he and Oxley were workingon the tubZeigenfuse began by sayingWell yourbuddy done it againEstep respondedWhat do youmean my buddy? Then Zeigenfuse stated that Slone hadwent to the National Labor on us and filed chargesAt this point Estep retortedZiggy let s get one thingstraightSlone is not my buddy I've only met him onetimeZeigenfuse ended the conversation by answeringWell maybe not he s Hear] s buddy then 1110 I have carefully evaluated this incident in the context of the totalcircumstances surrounding it and its relationship to the case as a wholein accordance with the requirements of the Board s decision inRossmoreHouse269NLRB1176 (1984)affil sub nomHotel Employees Local 11 vNLRB760 F2d 1006(9th Cir 1985)and other applicable Board decisions in the area of 8(a)(1) conduct11Zeigenfuse denied that this conversation ever occurred I do notcredit his denial Both Estep and Oxley were far off the mark concerningthe estimated date on which this conversation allegedly occurred sinceSlone s charge was not filed until 9 March Furthermore in this instanceneither Estep s Board affidavit of 8 April 1987 nor Oxley s statement conRespondent contends that F & E was unaware of anyrelationship between SloneOxley, and Estep, and thatthere is no evidence that its refusal to hire Slone wasmotivated by discriminatory reasons because Oxley andEstep had not been engaging in protected activity duringthe time Slone was on the jobsite Respondent arguesthat to establish a prima facie case the General Counselmust demonstrate by a preponderance of the evidencethat Slone was associated with protected activity that F& E was aware of that association and that this activitywas the motivating reason for the refusal to hire SloneUnder all the circumstances I find and conclude that theGeneral Counsel has adduced sufficient credible evidence to establish a prima facie case of unlawful discrimination against him The Respondent needed and was inthe process of testing and hiring, welders for the HobetNo 7 project Slone applied was tested and passed Hewas not hired at a time when others, tested or consideredin close proximity to his testing, were hired Parsonsconceded that had Slone been selected, he would havebeen hired on 22 September Parsons further assertedthat in making hiring decisions he relies heavily on therecommendations of his foremen in general and Zeigenfuse in particularZeigenfuse recommended againsthiring Slone He likewise, as I have found based on credited testimony told proven employee activists that Slonewas not hired because he believed they were troublemakers, thereby supplying evidence of improper motivationThus the General Counsel has presented evidence which, if it cannot be overcome by that of the Respondent warrants a finding of a violation of the ActIn addition to its assertion that F & E s failure and refusal to hire Slone was free from discriminatory intentthe Respondent urges that the Board s decision inWrightLine251 NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir1981), cert denied 455 U S 989 (1982), absolves F & Ebecause Slone would not have been hired in any eventRespondent argues that once the General Counsel hasestablished a prima facie showing that unlawful motivation played a part in the course of action taken, theburden of going forward with evidence shifts to the Respondent to show that such conduct would have occurred in the absence of an unlawful motive If in theprocess the Respondent is able to adduce sufficient evidence to persuade the trier of fact that a preponderanceof evidence no longer exists in favor of the GeneralCounsel a violation has not been establishedTogether with the evidence offered by the Respondent,which has been discussed in earlier portions of thisdecision the Respondent also refers to Slone s weldingtest score and the hiring records in evidence which itclaims supports this contention I have carefully analyzed this documentary evidence, which I find to be inconclusive and therefore not persuasive These recordstams any reference to this alleged conversation Despite these discrepancies Iam persuaded that Estep and Oxley told the truth because Zeigenfuse s remarks are consistent with his earlier conversation with the twomen Moreover Estep had been outspoken in favor of hiring local WestVirginia employees such as Slone instead of importing welders fromother regions thus providing a logical explanation to the reference toSlone as Estep s buddy F & E ERECTION COshow that between 3 September and 21 October 1986 29welderswere testedincluding SloneSixteen failedThirteen passedincludingSlone, of whom nine werehiredThree of these received priority consideration byvirtue of their position on the district panel Of the remainingsix, five were hired off the street from other F& E jobs with the recommendation of their foreman andone was recommended by his brother, an F & E employeeThese six had been evaluated good or very goodby Zeigenfusein hisnotebook Two additional employees hired, without any writtencomment,already hadcards certifying thattheyhad passed the welding test Ofthe four employees who passed the test but were nothired,one wasratedvery good, one refused the ,lob,Slone was rated fair,and the remainingapplicant drewno writtenassessmentOne further employee not hiredwas tested on 29 August and evaluated goodOf allthe applicantsSlone wasthe only one rated fairbutthree employees hired merited no notation by way ofevaluation as did those employees who failed the testThus, Slone cannot necessarily be said to have had thepoorest evaluation as RespondentmaintainsThe mainfact in support of Respondent's position, established byan examinationof its records, is that Slone was not theonly employee who passed the welding test during theperiod of time in question and was not hired In myview, however, this considerationstanding alone, is insufficient to either rebut the General Counsels primafacie case or demonstrate that Slone would not havebeen hired absent the set of circumstances that causedRespondent to believe he was associated with protectedemployee activism To the contrary an analysis of thestatistics showing those who were hired and those whowere not in the light of Zeigenfuse s notes serves to underscore the great influence that Zeigenfuse had on theselection processZeigenfuse testified, for example, thathe had previously recommended that Parsons not hire acertainMichael Spriggs a former vocational schoolteacher who passed the welding test on the basis of hissubjective evaluation of Spriggs attitude Thus, Zeigenfuse admitted, in this instance, to using his power to influence Parsons to the detriment of an applicant he didnot like I am persuaded that this is, likewise exactlywhat he did in the case of Larry Slone Furthermore, Idoubt if Zeigenfuse saw any abuse of his authority orperceived any possible illegality in his role in Respondent s failure to hire Slone Otherwise he would not havebeen so candid with Oxley and Estep in discussing themotive behind Respondents actionUnfortunately forRespondent it is well established that ignorance of theillegalconsequences of a course of conduct does not absolve Respondent from liability for the wrongful acts ofits supervisors and agents Nor can Respondent escape itslegal responsibility by the fact that Slone was not actually a friend or close associate of Oxley or Estep the employees who engaged in protected concerted activity byfreelydiscussingwith fellow employees union relatedmatters andby filing a grievance The record shows thatthe Respondent believed or suspected Slone was associatedwith them, through Zeigenfuse s remarks andthrough Slone s use of Oxley as a reference on his application filed immediately before Respondent decided not593to hire him I therefore find that the Respondent violatedSection 8(a)(1) and(3) of theAct by itsfailure and refusat to hire Larry SloneCONCLUSIONS OF LAW1The Respondent is an employer engaged in coinmerce within the meaning of Section 2(2), (6), and (7) ofthe Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3By threatening employees that because one of themhad filed a grievance the Company would not hire LarrySlone, the Respondent violated Section 8(a)(1) of theAct4By failing and refusing to hire Larry Slone at theRespondents Hobet No 7 project near Holden, WestVirginia, in September 1986, the Respondent violatedSection 8(a)(1) and (3) of the Act5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the Act6The Respondent has not violated the Act in any respects other than those specifically foundTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices, I find it necessary to orderthat the Respondentceaseand desist therefrom and takecertain affirmative action designed to effectuate the policies of the ActIn his brief, counsel for the General Counsel requeststhe traditional Board remedy for an unlawful refusal tohire and in addition a visitorial provision authorizingthe Board to engage in discovery, if necessary, to monitor compliance with the Board s order In the circumstances of this case I find the visitorial clause requested by the General Counsel unnecessary, and it is not included in the remedyHaving discriminatorily refused to hire Larry Slonethe Respondent will be ordered to offer himimmediateemployment to a position as a welder or if such posetions no longer exist to any substantially equivalent posetion to which he would otherwise be entitled except forthe Respondents unlawful refusal to hire him, withoutprejudice to his seniority or other rights and privilegeswhich would have otherwise accrued to him under thecollective bargaining agreement between the Respondentand the Union In addition Respondent shall make LarrySlone whole for all wages lost as a result of the unlawfuldiscrimination directedagainsthim Backpay shall becomputed in the manner prescribed inF W WoolworthCo, 90 NLRB 289 (1950) with interest as computed inNew Horizons for the Retarded,283 NLRB 1173 (1987) i2The Respondent will also be required to remove from itsfiles any reference to the refusal to hire Larry Slone and12 UnderNew Horizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as inFlorida Steel Corp231NLRB 651 (1977) 594DECISIONS OF THENATIONALLABOR RELATIONS BOARDits espoused reasons for that action; and to post an ap-propriate notice..On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondent, F & E Erection Company, Holden,West Virginia, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Failing and refusing to hire applicants because em-ployees supported the Union or assisted the Union, filedgrievances, or engaged in protected concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection.(b)Threatening employees that because an employeehad filed a grievance or engaged in other protected con-certed activities, certain job applicantswould not behired.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Larry Slone immediate and full employmentto a position as it welder or, if welder's jobs no longerexist,to substantially equivalent employment,withoutprejudice to any seniority rights, benefits, or other rightsand privileges which would have accrued to him underthe terms of the collective-bargaining agreement betweenthe Respondent and the Union had the Respondent notdiscriminated against him.(b)Make Larry Slone whole, with interest, for anylossofearningsor benefits he may have suffered byreason of the unlawful discrimination against him, in themanner set forth in the remedy section of this decision.(c)Remove from its records and files any and all ref-erences to the unlawful refusal to hire Larry Slone andany reasons which have been espoused for that action,and notify Larry Slone, in writing, that this has beendone, and that evidence of these actions will not be usedas a basis for future personnel actions against him.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Hobet No. 7 project near Holden, WestVirginia, copies of the attached notice marked "Appen-dix."14 Copies of this notice, on forms provided by the13 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofRegional Director for Region 9, after being signed byRespondent's authorized agent, shall be posted by it im-mediately on receipt for 60 days in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that these notices are not altered, de-faced, or covered by any other material. If Respondent isno longer engaged in business at the Hobet No. 7 jobsite,itshallmail a signed copy of the notice to each andevery employee employed at the facility during Septem-ber and October 1986.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.the United States Court of Appeals Enforcing an Order of the NationalLabor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to hire job applicants be-cause employees have filed grievances under the termsand conditions of a collective-bargaining agreement be-tween the Company and United Mine Workers of Amer-ica, or any other labor organization. Nor will we refuseto hire them because employees have engaged in lawfulactivities in support of a union or other concerted activi-ties protected by Act.WE WILL NOT threaten employees that job applicantshave not been hired by the Company because they areconsidered to be troublemakers or because employeeshave filed grievances.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act,WE WILL offer Larry Arnold Slone immediate em-ployment as a welder or, if no welding positions exist, toany substantially equivalent position to which he wouldhave been entitled absent our unlawful refusal to hirehim,without prejudice to seniority, benefits, or otherrights which would have accrued to him under the termsand conditions of the collective-bargaining agreement be-tween the Company and the Union. WE WILL also makehim whole for any loss of earnings and benefits he mayhave suffered by reason of our discrimination againsthim, with interest.WE WILL remove from our files any references to therefusal to hire Larry Arnold Slone in September 1986,and WE WILL notify him that this has been done and thatevidence of the unlawful refusal to hire him will not beused as a basis for future personnel actions against him.F & E ERECTION COMPANY